Epes, J.,
dissenting.
Centrifugal force is the force which keeps a body moving around a circle from leaving the circular path and going off along a line tangent to it. To constrain the body to move along the path of the circle a force directed inwards towards the center of the circle must be constantly applied. The force which must be applied to counteract the centrifugal force of the moving body is called the centripetal force. In the case of an automobile moving counter-clockwise -along the arc of a circle (as was the case here) the centripetal force is applied from right to left, and, in effect, in a line which practically coincides with the line of the front axle, which is in front of the center of mass of the automobile. The result is a turning moment which, were *404the automobile freely suspended, would turn the automobile, front to the left and rear to the right, around its center of mass. But due to the contact of the front wheels with the ground and the rigidity of the automobile, the resultant turning moment is forced to act around an axis of rotation which for practical purposes is a vertical line drawn through the center of the front axle. The turning force effective on the rear of the automobile from left to right is the centripetal force applied to the front of the automobile diminished in effect by the fact that it is forced to act around the center of the front axle instead of around the center of mass. It is then the centripetal force, diminished in effect as above noted, that tends to cause the rear of the automobile to turn'to the right, and will cause it to turn to the right around the center of the front axle unless'this turning moment is overcome by the friction of the rear wheels on the road surface.
By an examination of standard works on physics, I am confirmed in my opinion (which is in accord with that of the expert witnesses DeMott and Jackson), that it can be demonstrated from the primary laws of physics with mathematical certainty that the centripetal force (or if you prefer to call it so, the centrifugal force) of this automobile could not have overcome the turning moment (effective to the left on the rear of the automobile), produced by the front axle coming into contact with this pole at a point approximately two feet to the right of the center of the axle. It is as physically impossible for it to do so as it is for a freely falling body to go upward instead of downward.
I have listened very carefully for a suggestion of, any other physical cause or any human element (that is any action which in view of Anderson’s testimony it can be possible that the driver of the automobile took) that (assuming the automobile to have struck this pole as Anderson says it did) could by any possibility have caused the rear of the automobile to have swung to the right, but I have heard none suggested. I have also assiduously sought to conjecture any other physical cause or any action that (as*405suming the automobile struck the pole as Anderson says it did), the driver could possibly have taken which could possibly have caused its rear to swing to the right, but I have been able to conceive of none. It would be interesting to have a physical element or any human element, which might possibly have accounted for its doing so (assuming it struck this pole as Anderson says it did) pointed out.
In my judgment it is inherently physically impossible for this accident to have occurred as Anderson testifies it occurred. If it did not occur as he says it did, there is no evidence sufficient to show that it was caused by the automobile striking this pole. Any verdict predicated upon a finding that it was so caused is merely a conjecture.
Miss Casey testified that she was knocked unconscious at the time of the accident and remained unconscious until the next morning. The last thing she remembers is the rear of the automobile being jerked to the right and going up the bank. She definitely fixes the rear of the car as swinging to the right and it being the rear of the car which went up the bank first, by her statement that she remembers distinctly the car going up the bank, but that she does not know “whether the front wheels went up the bank or not.” On direct examination she testified that “the car struck the pole and it jerked around to the right, up the bank.” On cross-examination she testified that she did not see the pole that night, but “I know we struck something, and we were in the road and the pole was the only thing there that we could strike.” What has been said about Anderson’s testimony also applies to Miss Casey’s.
I do not wish to be understood as being of the opinion that either Mr. Anderson or Miss Casey has intentionally told what is not true. There is nothing about their testimony which leads me to believe that either of them has testified to anything that he or she did not honestly believe to be true; but their thinking that the physically impossible occurred, cannot keep their testimony to that effect from being inherently incredible.
In conclusion, in order to keep the record straight, I call *406attention to the fact that what was said in Green v. Smith, 153 Va. 675, 151 S. E. 282, with reference to a consideration of the evidence upon a motion to strike out was said in a case in which the motion was made at the completion of the plaintiff’s evidence in chief. It must be read in connection with what was later said in Jones v. Hanbury, 158 Va. 842, 846, 164 S. E. 545, to the effect that where a motion to strike out is made at the end of the plaintiff’s testimony in chief it will be considered strictly as upon a demurrer to the evidence, but when made after all the evidence for both sides has been introduced it will be considered in a somewhat more liberal manner, that is as upon a motion to set aside a verdict. See, also, Bray v. Boston Lumber & Builders Corp., 161 Va. 686, 690, 172 S. E. 296. (Compare what is said in Clarke v. Com., 159 Va. 908, 915, 166 S. E. 541; but note that the rule stated in Jones v. Hanbury was approved in Bray v. Boston, after, as I recall it, a full discussion of this particular point.)
My opinion is that the judgment of the trial court should, be affirmed.